DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicant’s arguments, Agrawal teaches populating voice grammars associated with a selected applications among a plurality of applications displayed on a user interface.  The voice grammar is used as recognition constraints, and is equated to the claimed “associated domain”.

In response to applicant’s arguments regarding the 101 rejection, a human can perform the operation of selecting an application among a plurality of application displayed on a user interface.  Furthermore, a human can view a list of displayed applications and mentally decided that a particular application should be selected (such as a health-related application or health-related domain).  There is a lack of technological details describing specifically how the domain associated with the selected application is used to determine intent.  These steps fail to integrate the abstract idea into a practical application because it does not impose any meaningful 
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 33, and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claims 1, 33, and 35 recites “receiving a first input …”, “determining a domain …”, “receiving a second input …”, “determining a user intent …”, “determining … user intent includes a command …”, and “performing a task …”.  These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed by a human being.  For example, but for the “processor” language, these steps in the context of this claim encompasses the user manually receives a first input to activate a certain application on the device, determines a domain (e.g. music and shopping domains) associated with the affordance, receives a speech input and determines intent contained in the speech.  The user can readily recognize whether the speech input includes a command, and if so perform the task associated with the command on the device.  All of these steps can be performed by human being.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
Similarly, dependent claims 2-15 include additional steps that are considered “insignificant extra-solution activity to the judicial exception” because they fail to provide meaningful significance that go beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, these claims are also not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 12-16, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza et al. (USPN 10332513, hereinafter referred to as D’Souza) in view of Agrawal (USPG 2018/0217810, hereinafter referred to as Agrawal).

Regarding claims 1, 33, and 35, D’Souza discloses a non-transitory computer-readable storage medium storing one or more programs, device, and method, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: 
processor and memory (paragraphs 42 and 57-58);
receive a first input including activation of an affordance (figure 1A, Alexa – Enable ‘Skill 1’ for activating Skill 1 application); 
determine a domain associated with the affordance (col. 20, lines 39-52 and col. 21, lines 36-67, identify a domain such as music or shopping); 
receive a second input including user speech (col. 24, lines 30-35, “Play My Music” example); 
determine a user intent based the user speech (col. 22, lines 3-31 and line 59 to col. 24, line 15, identify intent based on domain); 
col. 22, lines 3-31 and line 59 to col. 24, line 15, example “play music”); and 
in accordance with a determination that the user intent includes a command associated with the affordance, perform a task in furtherance of the command (col. 22, lines 3-31 and line 59 to col. 24, line 15, executing the command by playing the music).  
D’Souza fails to explicitly disclose, however, Agrawal teaches a user selecting a displayed affordance, wherein the first input includes a user selection of the displayed affordance on a display of the electronic device (paragraph 33, “a user interface application … display a plurality of application icons 505 that may be launched by the user”); and determine a user intent based on the domain associated with the displayed affordance (paragraph 33, upon a user selecting a particular application, “… the voice interface application 160 populates a voice grammar list …”.  This teaching in combination of the D’Souza’s system teaches determining a user intent based on the domain or “voice grammar list” associated with the selected application).
Since D’Souza and Agrawal are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of utilizing voice grammars associated with an application selected from a plurality of displayed application in order to improve accuracy.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 7-8, D’Souza further discloses the computer-readable storage medium of claim 1, wherein the first input is received from a secondary device, wherein the second input is received from a secondary device (paragraph 34, “A voice activated electronic device may monitor audio input data detected within its local environment using one or more microphones, transducers, or any other audio input device located on, or in communication with, the voice activated electronic device” indicates possible second device receiving the first input and forwarding it to the device).  

Regarding claim 12, D’Souza further discloses the computer-readable storage medium of claim 1, wherein the instructions further cause the electronic device to: in accordance with a determination that the user intent does not include a command associated with the affordance, provide at least one command associated with the affordance (paragraph 20, requesting for weather information example, the system provide command to external system to search and return weather information).  

Regarding claims 13-15, D’Souza further discloses the computer-readable storage medium of claim 1, wherein the at least one command associated with the affordance includes at least one of a share command, a help command, a delete command, or a search command (paragraph 159, “Various enablement intent words or phrases may include, but are not limited to, "Open," "Enable," "Disable," "Activate," "Deactivate," "Add," "Remove," "Launch," and the like”, which are functionally equivalent to at least one of the claimed commands); wherein the instructions further cause the paragraphs 83 and 90-95 for “call mom” and “play music” examples); store a predetermined duration of the received audio data (digital system inherently include memory buffer for receiving and storing audio data for processing by the audio components; paragraphs 83 and 90-95, “call mom” and “play music” examples, received audio data must be stored so the system component can process, analyze and determine intent in the audio data); in accordance with receiving the first input, obtain the predetermined duration of the received audio data, wherein at least a portion of the second input including user speech is received from the predetermined duration of the received audio data (paragraphs 83 and 90-95, tagging “call” and “mom”); wherein the predetermined duration of audio includes a most recent duration of audio (as discussed above, memory buffer is responsible to holding most recent audio data for processing by system components).  
 
Regarding claim 16, D’Souza further discloses the computer-readable storage medium of claim 1, wherein the instructions further cause the electronic device to: in accordance with receiving the first input, sample audio input to receive the second input; determine whether the first input is maintained; and in accordance with a determination that the first input is maintained, continue sampling the audio input; and in accordance with a determination that the first input is not maintained, discontinue sampling the audio input (figures 1A-B and 9-11, determining whether to enable or disable the application).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over D’Souza in view of Kim et al. (USPG 2018/0314362, hereinafter referred to as Kim).

Regarding claim 2, D’Souza fails to explicitly disclose, however, Kim teaches the computer-readable storage medium of claim 1, wherein receiving the first input including activation of the affordance comprises: determining whether the first input is associated with a pressure greater than a predetermined threshold (paragraphs 115 and/or 132, “detect a third touch input with a pressure greater than the first threshold via the first region of the display 453, and perform a third action associated with the application program 519 in response to the third touch input”); and in accordance with a determination that the first input is associated with a pressure greater than the predetermined threshold, determining that the first input is received (paragraphs 115 and/or 132, “detect a third touch input with a pressure greater than the first threshold via the first region of the display 453, and perform a third action associated with the application program 519 in response to the third touch input”).
Since D’Souza and Kim are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of detecting touch pressure in order perform touch command.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over D’Souza in view of Ikegami (USPG 2012/0287067, hereinafter referred to as Ikigami).

Regarding claim 3, D’Souza fails to explicitly disclose, however, Ikigami teaches the computer-readable storage medium of claim 1, wherein receiving the first input including activation of the affordance comprises: receiving, at a position on a display of the electronic device, a first contact associated with a first duration (paragraph 92, detecting touch duration); and 2116444949Application No.: 16/232,855Docket No.: P39347US1/77870000309101receiving, at the position on the display, a second contact associated with a second duration, wherein the second duration is longer than the first duration (paragraph 92, it is obvious that a second contact or touch at a later time by the same or different user may be greater, the same, or shorter in duration than the first contact or touch).  
.
  
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza in view of Hameed et al. (USPG 2017/0097743, hereinafter referred to as Hameed).

Regarding claims 4 and 6, D’Souza fails to explicitly disclose, however, Hameed teaches the computer-readable storage medium of claim 1, wherein receiving the first input including activation of the affordance comprises: receiving, at a first position on a display of the electronic device, a first contact (paragraph 51 and/or figure 4A-D); detecting a swipe gesture on the display (paragraph 51 and/or figure 4A-D); detecting, at a second position on the display, a release of the contact (paragraph 51 and/or figure 4A-D); and determining the affordance based on an area associated with the first position, the swipe gesture, and the second position (paragraph 51 and/or figure 4A-D, recommending applications based on user’s swipe); in accordance with receiving the first input including activation of the affordance, display a second affordance proximate to the affordance (paragraph 51 and/or figure 4A-D, more than one applications are selected and displayed in response to the user’s swipe); receive a third input including activation of the second affordance (paragraph 51 and/or figure 4A-D, more than one applications are selected and displayed in response to the user’s swipe, and the user can select one of the applications); and in accordance with receiving the third input, sample audio input to receive the second input (D’Souza discloses receiving audio input as the second input discussed in claim 1).  
Since D’Souza and Hameed are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of recommending applications based on swipe.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over D’Souza in view of Tanaka et al. (USPG 2013/0176208, hereinafter referred to as Tanaka).

Regarding claim 5, D’Souza fails to explicitly disclose, however, Tanaka teaches the computer-readable storage medium of claim 1, wherein receiving the first input including activation of the affordance comprises: detecting a user gaze corresponding to the affordance, wherein the gaze is associated with a predefined duration (paragraph 78, detecting user gazing at a particular application icon for a duration of time).  


Regarding claim 9, D’Souza further discloses the computer-readable storage medium of claim 1, wherein determining a domain associated with the affordance comprises: determining at least one attribute associated with the activated affordance (paragraph 83, “call mom”, “call” and “mom” are attributes); identifying at least one actionable intent node corresponding to the at least one attribute (paragraph 83, “call” is tagged as a command and “mom” is tagged as a specific entity to be called); and determining the user intent based on the at least one identified actionable intent node (paragraph 83, the intent is to call mom; also see paragraphs 90-95 for “play music” example).  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza in view of Jacob et al. (USPG 2014/0096077, hereinafter referred to as Jacob).

paragraph 86“a domain may represent a discrete set of activities, services, and/or functionalities that have a common theme, such as "shopping", "music", or "applications"”).  D’Souza fails to explicitly disclose, however, Jacob teaches in accordance with a determination that the affordance type corresponds to a predetermined type, determine at least one attribute associated with displayed content (figure 4, training the system using eye movement parameters on contents displayed on the screen; using the trained system to determine user’s intent; also see examples 5-7, 18-19, and other examples discussed in the reference for more details); and determine the user intent based on the at least one attribute (figure 4, training the system using eye movement parameters on contents displayed on the screen; using the trained system to determine user’s intent; also see examples 5-7, 18-19, and other examples discussed in the reference for more details).  
Since D’Souza and Jacob are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of determining user’s intent based on content on the display.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

paragraphs 59 and 84-85, “one or more applications (e.g., gaming, music, video, calendars, lists, etc.) may be run by processor(s) 202, and may be stored in memory 204”, calendar and contact services).  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza in view of in view of Sumter et al. (USPN 10289205, hereinafter referred to as Sumter).

Regarding claims 17-18, D’Souza fails to explicitly disclose, however, Sumter teaches the computer-readable storage medium of claim 1, wherein the instructions further cause the electronic device to: in response to receiving the first input, sample audio input to receive the second input (col. 1, lines 27-41, receiving “voice command” after activating the voice interface in response to detected wake word); determine, based on the sampling, whether a predetermined duration of audio includes user speech (col. 1, lines 27-41, “When the WCD detects that the user is no longer speaking (e.g., by detecting a period of silence), the WCD deactivates the voice interface and processes the spoken words”); in accordance with a determination that the predetermined duration of audio includes user speech, continue sampling the audio input (col. 1, lines 27-41, “When the WCD detects that the user is no longer speaking (e.g., by detecting a period of silence), the WCD deactivates the voice interface and processes the spoken words”); and in accordance with a determination that the predetermined duration of audio does not include user speech, discontinue sampling the audio input (col. 1, lines 27-41, “When the WCD detects that the user is no longer speaking (e.g., by detecting a period of silence), the WCD deactivates the voice interface and processes the spoken words”); and wherein the predetermined duration of audio includes a most recent duration of audio (col. 1, lines 27-41, “When the WCD detects that the user is no longer speaking (e.g., by detecting a period of silence), the WCD deactivates the voice interface and processes the spoken words”).
Since D’Souza and Sumter are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of activating a voice interface to receive a voice command in response to a detected wake word, and deactivating the voice interface in response to period of silence exceeding a predetermine time period.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hart et al. (USPN 9424840) teach a natural language processing method in which speech command is analyzed to determine user intent using domain-specific models.  Sereshki et al. (USPG 2019/0355384) teaches receiving speech input .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656